ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant's claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Gilgur, Johnson, Hunter, Wu, Shirai, nor Marsch, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“determining, via the one or more hardware processors, whether a number of outlier grid-points in the mesh grid  associated with the subsequent position of the target is more than a threshold number of grid-points; and
performing, via one or more hardware processors, based on the determination of the number of outlier grid-points, to obtain the subsequent position of the target: 
replacing the outlier grid-points with interpolated grid-points obtained based on a linear interpolation  to obtain the subsequent position of the target in the form of the mesh grid, 
if the number of outlier grid-points in the mesh grid is less than or equal to the threshold number of grid-points, and 
repairing the subsequent position of the target based on a determination of a probable position of the target obtained from at least one of a linear regression  based analysis of prior positions of the target, a prior knowledge of the target velocity and sampling interval, and a trilateration based technique, if the number of outlier grid-points in the mesh grid is more than the threshold number of grid-points”. 
as recited by claim 1 and similarly recited in claim(s) 6 and 11, over any of the prior art of record, alone or in combination.  Claims 2-5, 7-10, and 12-15 depend on claims 1, 6 and 11; and each is therefore also allowable over the prior art.
The typical art in this are simply rejects “outlier” or “erroneous” radar detections.  This application is unique in that it (a) establishes which points are outlier, and (b) has two methods of replacing or repairing the outlier points when calculating a position of a target or a mesh grid.  
Gilgur, et al, is the closest art because Gilgur treat’s “eash outlier” with a standar linearl interpolation; however Gilgure does not discuss the threshold necessary to identify outlier points, nor does Gilgur discuss outlier point under a threshold number.
Johnson and Deal perform linear interpolation on Circular Error Probably discrete points, but Johnson and Deal do not discuss a threshold necessary to identify outlier points, nor whether a number less than a threshold is treated differently.  
Hunter, et al, a weighting function, which could be the narrower linear interpolation, but Hunter treats all of the points with the weighting, not just the outliers, whether above or below a threshold number of outliers.  
Wu, et al is typical of the art because Wu merely removes outlier points.  
Shirai, N. is typical of the art because uses linear interpolation of relative points, but does perform linear interpolation on outliers of a grid matrix of points.   
Marsch, S. is typical of the art because Marsh uses linear interpolation to determine a misalignment of a radar system, not the path of a system, nor an outlier data point.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Examiner, Art Unit 3648